DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/05/2021 has been entered.

Claims Status
Claims 1 and 17 (Currently Amended)
Claims 3, 6, 10-11, 13-14, 19, 22, 26-27 and 29-30 (Previously Presented)
Claims 9, 12, 25 and 28 (Canceled)
Claims 2, 4-5, 7-8, 15-16, 18, 20, 21, 23-24 and 31-32 (Original)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 3, 6, 17, 19 and 22 have been amended as follows:
Claim 1, line 35, the recitation “the conduction level” has been replaced with -- a conduction level --
Claim 3, line 8, the recitation “a conduction level” has been replaced with -- the conduction level --
Claim 6, line 9, the recitation “a conduction level” has been replaced with -- the conduction level --
Claim 17, line 33, the recitation “the conduction level” has been replaced with -- a conduction level --
Claim 17, last line, the recitation “relationship. because” has been replaced with – relationship.
Claim 19, line 8, the recitation “a conduction level” has been replaced with -- the conduction level --
Claim 22, line 9, the recitation “a conduction level” has been replaced with -- the conduction level --
Allowable Subject Matter
Claims 1-8, 10-11, 13-24, 26-27 and 29-32 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a charging control circuit coupled between the power converter 
wherein when the input voltage is smaller than a predetermined voltage threshold, the power converter circuit decreases the output current;
wherein the output adjustment circuit includes a switch which is configured to operate according to the input voltage related signal and the predetermined voltage threshold to determine the output adjustment signal, wherein the switch operates below its conduction threshold, so that the switch operates in its linear region, whereby a conduction level of the switch is in analog correlation with the input voltage related signal;
wherein the predetermined voltage threshold is correlated to the conduction threshold of the switch;
wherein the switch includes a PN junction which has a temperature coefficient that is correlated to a temperature coefficient of the photovoltaic power module, and the PN junction determines the conduction threshold of the switch;
wherein the temperature coefficient of the photovoltaic power module and the temperature coefficient of the PN junction of the switch of the output adjustment circuit are correlated with each other by a predetermined correlation relationship and when the switch of the output adjustment circuit operates, a temperature effect on the photovoltaic power module is compensated by the PN junction of the switch of the according to the predetermined correlation relationship.”, in combination with all other elements recited in claim 1.
Claims 2-8, 10-11 and 13-16 are also allowed as they further limit allowed claim 1.
Regarding claim 17, prior arts do not suggest or teach, among other claimed allowable features, “a charging control circuit coupled between the power converter circuit and the output adjustment circuit, the charging control circuit being configured to generate a control signal according to the output adjustment signal, to adjust the output current supplied by the power converter circuit;
wherein when the input voltage is smaller than a predetermined voltage threshold, the power converter circuit is controlled to decrease the output current;
wherein the output adjustment circuit includes a switch which is configured to operate according to the input voltage related signal and the predetermined voltage threshold to determine the output adjustment signal, wherein the switch operates below its conduction threshold, so that the switch operates in its linear region, whereby a conduction level of the switch is in analog correlation with the input voltage related signal;
wherein the predetermined voltage threshold is correlated to a conduction threshold of the switch;

wherein the temperature coefficient of the photovoltaic power module and the temperature coefficient of the PN junction of the switch of the output adjustment circuit are correlated with each other by a predetermined correlation relationship and when the switch of the output adjustment circuit operates, a temperature effect on the photovoltaic power module is compensated by the PN junction of the switch of the output adjustment circuit according to the predetermined correlation relationship.”, in combination with all other elements recited in claim 17.
Claims 18-24, 26-27 and 29-32 are also allowed as they further limit allowed claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 5, 2021